DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. EP 18186489.3, filed in The European Patent Office on 31 July 2018 has been received.

Election/Restriction
Applicant's election with traverse of Group I, Claims 1-8 in the reply filed on 01 January 2021 is acknowledged.  The traversal is on the grounds that the restriction requirement has failed to show or allege any serious search burden (remarks p. 2). Examiner replies that the restriction requirement is based on the different classifications of the four groups, and also on their relations to each other. 
Applicant notes that the different classifications are: A61M 2209/10, A61B 17/320758, A61M 2209/10, A61M 2025/0019 (remarks p. 3). Applicant asserts that each of these is so similar that the Examiner, by raising these classes, also must carry out a search for each claim in each of these classes (remarks p. 3). Examiner responds that at least one of these, A61B 17/320758, is in a different main group than the others. The remaining CPC symbols A61M 2209/10 and A61M2025/0019 describe categories of devices. A61M 2209/10 “Equipment for cleaning” represents separate accessories 
Applicant contends that the search burden for group “IV” is inclusive of the search burden for group “II” and “I” combined (remarks p. 3). Applicant submits that regarding the different “sub-combinations” alleged 3, 4, 5, and 6 this is logically impossible because, again, the claims groupings are dependent upon each other (remarks p. 3).This is found persuasive, and groups III and IV have been rejoined as part of group I.  
The requirement is still deemed proper and is therefore made final. Claims 9-12 are withdrawn from further consideration and claims 1-8 and 13-15 are examined on their merits. 

Drawings
The drawings are objected to because in Fig. 2, the element “104” appears to indicate the drain element 114. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
In claim 1, the language “… the first and second [[opening]] openings are adapted that the cleaning cable can pass through the first and second [[opening]] openings …” should be changed for clarity. 
Claim 7 calls for “…a sealing arranged in use around the flexible catheter cleaning cable …” Examiner suggests to revise this phrase with more concise language such as:
“…a sealing arranged [[in use]] around the flexible catheter cleaning cable …” or 
“… wherein [[a sealing arranged in use around]] the flexible catheter cleaning cable passes through a seal …”
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claim 13 has not been further treated on its merits.
Claims 14 and 15 depend on an improper multiple dependent claim and have not been further treated on their merits.


Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for “… a flexible catheter cleaning cable … wherein the flexible catheter is adapted to be introduced into a lumen of a catheter…” This language is ambiguous since it appears to describe a catheter that is introduced into either itself or another catheter. 
Examiner suggests to revise instances of the “flexible [[catheter]] cleaning cable” throughout the claims to avoid confusion. This phrase appears in claims 5-7, 14 and 15. 
Claim 8 recites “… and a second conduit branching off from the second conduit, wherein the sealing is arranged between the second opening and the branch off of the second conduit.” This description is ambiguous since it calls for a second conduit that branches from itself. This claim appears to describe a second conduit that branches off from the second opening, which corresponds to the second cone 118 and connector 125 (¶ [0049]). 
Claims 2-7 and 13-15 are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickerson; Terry P. et al. (US 20160001036 A1).
Regarding claim 1, Nickerson discloses a catheter desobstruction apparatus (¶ [0003], devices and methods for extracting obstructions from medical drainage tubes; ¶ [0030], FIG. 2, an exemplary drainage tube obstruction extractor 200), comprising 
a flexible catheter cleaning cable (¶ [0030], wire 240);
comprising at its proximal end a desintegration tool (¶ [0039], brush-like member 242 includes bristles 244); and 
at its distal end a cable coupling (¶ [0037], a handle 246 at the proximal end of wire 240);
wherein the flexible catheter is adapted to be introduced into a lumen of a catheter (¶ [0043], FIG. 3, example drainage tube obstruction extractor 200 is shown inserted in medical drainage tube 110 to remove obstruction 140);
a drain element having a first opening, a second opening and a third opening (annotated Fig. 2 shows that luer fitting connector 220 has three openings);

    PNG
    media_image1.png
    667
    1090
    media_image1.png
    Greyscale

wherein the first opening is adapted to be connected to the catheter (¶ [0035], Luer fitting connector 220 can be in fluid communication with catheter 210 … luer fitting connector 220 can be a separate component … luer fitting connector 220 can be a molded plastic component that is attached to catheter 220 by … a barbed connection, a compression clamp); 
the first and second opening are adapted that the cleaning cable can pass through the first and second opening (Figs. 2 and 3 show that wire 240 passes through the first and second openings of luer fitting connector 220);
the third opening is in fluid communication with the first opening (¶ [0035], in some embodiments, barrel 224 is a standard male or female luer lock fitting). 
Regarding the proximal and distal ends of the device, Nickerson reverses the naming convention of these directions relative to Applicant’s invention. 
Regarding the limitation of a flexible catheter being adapted to be introduced into a lumen of a catheter, Nickerson discloses that both wire 240 and catheter 210 are introduced into drainage tube 110 (¶ [0043]). Nickerson also discloses a temporary or removable connection between catheter 210 and luer fitting connector 220 (¶ [0035], luer fitting connector 220 can be … a barbed connection, a compression clamp). Therefore, wire 240 can also be introduced independently into another catheter for cleaning it. That is, wire 240 can be introduced along with catheter 210, or separated from catheter 210 and introduced separately. 

Regarding claims 2-5, 7 and 8, Nickerson discloses a catheter desobstruction apparatus wherein the third opening is adapted to be connected to a tube, a pipe or a container (¶ [0035], cap 222 can be removed and a compatible syringe or tube can be coupled to barrel 224);
wherein the first opening is opposite to the second opening (annotated Fig. 2 shows that the first opening is opposite to the second opening);
wherein the drain element has a generally T-shaped configuration (Figs. 2, 3, luer fitting connector 220 has a generally T-shaped configuration);
wherein the flexible catheter cleaning cable passes through the first opening and second opening (¶ [0036], Figs. 2, 3, wire 240 is generally coaxial with catheter 210);
further comprising a sealing arranged in use around the flexible catheter cleaning cable blocking flow of a liquid from the first opening to the second opening (¶ [0034], gel lock 234 is a sealing material that can allow wire 240 to pass through end cap 230 while maintaining a liquid seal);
wherein the drain element comprises a first conduit extending from the first opening to the second opening and a second conduit branching off from the second conduit (Figs. 2 and 3 show a tubing segment branching from the left side of luer fitting connector 220); 
wherein the sealing is arranged between the second opening and the branch off of the second conduit (¶ [0034], gel lock 234 is a sealing material that can allow wire 240 to pass through end cap 230 while maintaining a liquid seal).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nickerson; Terry P. et al. (US 20160001036 A1) in view of McBride, Barry (US 20050070882 A1).
Regarding claim 6, Nickerson teaches the invention substantially as claimed by Applicant with the exception of sterile packaging. McBride discloses a urinary catheter set (¶ [0001], [0028], FIG. 1, catheter set 10), comprising:
a catheter (¶ [0028], urinary catheter 20);
wherein the catheter and other accessories are located in a sterile packaging (¶ [0028], sterile package 30). 
McBride ensures that a medical instrument remains sterile until it is used (¶ [0001], [0009]). One would be motivated to modify Nickerson with the sterile packaging of McBride since Nickerson calls for packaging the apparatus (¶ [0077], the described components and systems can generally be integrated together in a single product or packaged into multiple products). Therefore, it would have been obvious to modify Nickerson with the sterile packaging of McBride in order to package the apparatus and keep it sterile until use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowman; Heath	US 20170079680 A1
Mcbride-Sakal, Marcia	US 20030109837 A1
Shiber, Samuel	US 20020165567 A1
Abela; George S.	US 20060287667 A1
Walker; Blair D. et al.	US 6022363 A
Poje; Alan C. et al.	US 5168593 A
Burke; Phillip C.	US 5372602 A
Oaki; Yoshinao et al.	US 5251356 A
Canonica; Francis P.	US 6047431 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781